            Case 1:20-cv-03962-LJL Document 70 Filed 08/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAUL CULBERTSON, KATHY NEAL,
 KELLY ALLISON-PICKERING, JESSICA                    Case No.: 1:20-cv-3962-LJL
 HAIMAN, ALEXANDER CABOT, BRIANA
 JULIUS, NICHELLE NEWLAND,
 BERNADETTE NOLEN and ALEXANDREA
 POLICHENA, individually and on behalf of all
 others similarly situated,

                 Plaintiffs,

       v.

 DELOITTE CONSULTING LLP,

                 Defendant.


            DECLARATION OF PHYLLIS B. SUMNER IN SUPPORT OF
           DEFENDANT DELOITTE CONSULTING LLP’S MOTION TO
       DISMISS PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT

I, Phyllis B. Sumner, declare as follows:

       1.      I am a partner at King & Spalding, LLP, and lead counsel for Deloitte Consulting

LLP (“Deloitte”) in the above-titled action. I have personal knowledge of the matters set forth

herein, and if called upon as a witness I could competently testify thereto. I make this declaration

in support of Deloitte’s Motion to Dismiss Plaintiffs’ Consolidated Class Action Complaint.

       2.      Attached as Exhibit 1 is a true and correct copy of the Contract between the Ohio

Department of Job and Family Services (“ODJFS”) and Deloitte Consulting LLP regarding

Pandemic Unemployment Assistance (“PUA”) administration assistance. ODJFS requested that

this Exhibit be submitted with redactions for certain sensitive security record information. Deloitte

is filing a Letter-Motion with the Court today requesting that the redactions to Exhibit 1 remain

under seal, for the reasons set forth therein.



WORKAMER\17389\267001\37419283.v1-8/24/20
            Case 1:20-cv-03962-LJL Document 70 Filed 08/24/20 Page 2 of 2




       3.      Attached as Exhibit 2 is a true and correct copy of the State of Colorado Governor’s

Office of Information Technology Master Task Order Contract with innoWake International, Inc.,

assigned to Deloitte Consulting LLP, and pursuant to which Deloitte performed PUA

administration services for Colorado.

       4.      Attached as Exhibit 3 is a true and correct copy of the assignment of the innoWake

International contract to Deloitte Consulting LLP.

       5.      Attached as Exhibit 4 is a true and correct copy of the Contract between the Illinois

Department of Employment Security and Deloitte Consulting LLP regarding PUA administration

assistance.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 24th day of August, 2020.



                                                     /s/ Phyllis B. Sumner________
                                                     Phyllis B. Sumner

                                                     Counsel for Deloitte Consulting LLP




                                                 1
WORKAMER\17389\267001\37419283.v1-8/24/20
